 

Exhibit 10.3

SUBLEASE AGREEMENT

This Sublease Agreement (this “Sublease”), made as of the 1 day of July, 2019
(the “Effective Date”), by and between SERES THERAPEUTICS, INC., a Delaware
corporation, having an office at 200 Sidney Street, Cambridge, Massachusetts
(hereinafter referred to as “Sublandlord”), and FLAGSHIP VL56, INC., a Delaware
corporation (“VL56”), and FLAGSHIP VL58, INC., a Delaware corporation (“VL58”),
each having an office at 55 Cambridge Parkway, Suite 800E, Cambridge,
Massachusetts 02142 (hereinafter referred to jointly and severally, as
“Subtenant”);

W I T N E S S E T H:

WHEREAS, by a Lease dated as of November 11, 2015 (the “Master Lease”), BMR-
SIDNEY RESEARCH CAMPUS, LLC (f/k/a BMR-200 Sidney Street LLC), a Delaware
limited liability company (hereinafter referred to as “Master Landlord”) leased
to Sublandlord, as tenant, certain premises containing approximately 83,396
rentable square feet located on the first (1st) floor, second (2nd) floor,
fourth (4th) floor, and in the basement (the “Premises”), in the building known
as 200 Sidney Street, Cambridge, Massachusetts (the “Building”), upon and
subject to the terms and conditions set forth in the Master Lease; and

WHEREAS, Sublandlord desires to sublease to Subtenant and Subtenant desires to
sublease from Sublandlord that portion of the Premises on the second (2nd) floor
comprising 15,768 rentable square feet approximately (“Leaseable Square Footage
of Subleased Premises”) comprised of (i) approximately 14,218 rentable square
feet (the “Initial Subleased Premises”) and (ii) approximately 1,550 rentable
square feet (the “Additional Subleased Premises”) as more particularly shown on
Exhibit A attached hereto (the Initial Subleased Premises and the Additional
Subleased Premises, the “Subleased Premises”), on the terms and conditions set
forth in this Sublease. A true and correct copy of the Master Lease is attached
hereto as Exhibit B.

NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, mutually covenant and agree as follows:

1.Capitalized Terms. Any capitalized terms not otherwise defined in this
Sublease shall have the meanings ascribed thereto in the Master Lease.

2.Subleasing. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord the Subleased Premises, together with the right to
exercise, in common with Sublandlord and others entitled thereto, Sublandlord’s
right to use the common areas under the Master Lease necessary or appropriate to
Subtenant’s use of the Subleased Premises.

3.Delivery of the Subleased Premises. Sublandlord shall deliver the Subleased
Premises to Subtenant in its as-is, where-is condition; provided, however,
Sublandlord shall be obligated to deliver the space (i) in broom clean
condition, (ii) free and clear of all tenants and occupants, and (iii) free of
all of Sublandlord’s personal property, except as expressly set forth herein.
Sublandlord has made no representations, warranties or undertakings as to the
present or future condition of the Subleased Premises or the fitness and
availability of the Subleased Premises for any particular use. Subtenant shall
perform all work to make the Subleased Premises complete for Subtenant’s use,
subject to the provisions of the Master Lease, as incorporated in this Sublease
by reference.

 

 

 

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

4.Term. The term of this Sublease (“Term”) with respect to the Initial Subleased
Premises shall commence on the date vacant possession of the Subleased Premises
is delivered by Sublandlord (the “Term Commencement Date”) and shall end on the
last day of the twenty-fourth (24th) full calendar month immediately following
the Term Commencement Date, or on such earlier date upon which said Term may
expire or be terminated pursuant to any of the conditions or limitations or
other provisions of this Sublease or pursuant to law (which date for the
termination of the term hereof shall hereafter be called the “Termination
Date”). The Term with respect to the Additional Subleased Premises shall
commence on the date the Sublandlord delivers the Additional Subleased Premises
to Subtenant (the “Additional Subleased Premises Commencement Date”). Promptly
following the final determination of the Initial Subleased Premises Commencement
Date and the Additional Subleased Premises Commencement Date and upon request of
Sublandlord, Sublandlord and Subtenant shall jointly execute a written
declaration specifying the actual Initial Subleased Premises Commencement Date
and the Additional Subleased Premises Commencement Date. Subtenant shall
surrender the Subleased Premises upon the Termination Date in the condition
required under the Master Lease; provided, however, in no event shall Subtenant
be obligated to restore any alterations or improvements currently existing in
the Subleased Premises as of the Term Commencement Date unless otherwise
expressly set forth herein.

5.Rent.

(a)Fixed Annual Rent. From and after the Term Commencement Date, the Subtenant
shall pay to Sublandlord, as fixed annual rent (“Fixed Annual Rent”), the
amounts set forth below, in advance on the first (1st) day of each calendar
month during the Term of this Sublease, without set-off, abatement, deduction or
demand, except as expressly set forth herein. Fixed Annual Rent due for any
partial month at the beginning or end of the term shall be prorated on a per
diem basis.

 

 

DATES

 

FIXED ANNUAL

RENT PER

SQUARE FOOT OF

RENTABLE AREA

 

 

FIXED ANNUAL

RENTAL RATE

 

MONTHLY

INSTALLMENTS

OF FIXED

ANNUAL RENT

 

Sublease Year 1, from the Term Commencement Date through the day immediately
prior to the Additional Subleased Premises Commencement Date

$78.00

$1,109,004.00

$92,417.00

Sublease Year 1, from the Additional Subleased Premises Commencement Date
through the end of Sublease Year 1

$78.00

$1,229,904.00

$102,492.00

Sublease Year 2

$80.34

$1,266,801.12

$105,566.76

 

 

 

2

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

For purposes of this Sublease, “Sublease Year” shall mean each successive twelve
(12) month period during the Term, with the first such Sublease Year commencing
on the Term Commencement Date and each successive Sublease Year commencing on
the next succeeding anniversary of the Term Commencement Date; provided,
however, (i) the final Sublease Year shall expire on the Termination Date, and
(ii) if the Term Commencement Date does not occur on the first day of a calendar
month, then the first Sublease Year shall include the partial calendar month in
which the first anniversary of the Term Commencement Date occurs, and the
remaining Sublease Years shall be the successive twelve (12) month periods
following the end of the first Sublease Year.

The rights and obligations to pay Rent under this Section 5(a) shall survive the
expiration or earlier termination of this Sublease; and for the avoidance of
doubt, in the event such deferral results in Rent being outstanding following
the expiration or earlier termination of this Sublease, such payment shall
remain an outstanding obligation of Subtenant regardless of the expiration or
earlier termination of this Sublease.

(b)Additional Rent.

i.All amounts other than Fixed Annual Rent that are due to Sublandlord from
Subtenant under this Sublease are hereinafter referred to collectively as
“Additional Rent,” and Fixed Annual Rent and Additional Rent may be referred to
collectively as “Rent.”

ii.During the Term, Subtenant shall pay to Sublandlord, as Additional Rent in
the manner and at the same time as set forth in Section 5(a) above with respect
to Fixed Annual Rent, Subtenant’s Share (as hereinafter defined) of (i) Tenant’s
Adjusted Share of Operating Expenses, and (ii) the Property Management Fee, all
based upon the amounts of, as applicable, billed to Sublandlord pursuant to
Article 9 of the Master Lease and (iii) all amounts required to be paid pursuant
to Section 16 of the Master Lease that are attributable to the Subleased
Premises including, without limitation, costs for all water (including the cost
to service, repair and replace reverse osmosis, de-ionized and other treated
water), gas, heat, light, power, telephone, internet service, cable television,
other telecommunications and other utilities supplied to the Premises, together
with any fees, surcharges and taxes thereon, electricity, HVAC airflow and gas).
As used herein, the term “Subtenant’s Share” shall mean 18.91% of Tenant’s
Adjusted Share. Sublandlord shall, within a reasonable period of time after
Sublandlord receives corresponding notices or statements from Master Landlord of
the estimated monthly payments of Additional Rent due under Article 9 of the
Master Lease for the Premises, provide to Subtenant a good faith estimate of the
Additional Rent payable from Subtenant under this Section 5(b) for any calendar
year (or part thereof) during the Term of this Sublease that such amounts are
due and Subtenant shall pay to Sublandlord, at the times and in the manner set
forth in Section 5(a) above with respect to Fixed Annual Rent, an amount equal
to 1/12th of such estimated Additional Rent due for such calendar year or part
thereof. Within thirty (30) days following receipt by Sublandlord of Master
Landlord’s annual reconciliation statement of Operating Expenses, Sublandlord
will send to Subtenant a statement together with relevant, non-confidential
documentation, establishing the actual payment, as applicable, for such year. If
Subtenant has paid more in estimated Additional Rent under this Section than the
actual amount due from Subtenant for the applicable year, Sublandlord shall
credit such excess against subsequent obligations of Subtenant for Additional
Rent (or refund such excess to Subtenant within thirty (30) days if the Term of
this Sublease has ended and Subtenant has no further obligation to Sublandlord).
If Subtenant has paid less than the actual Additional Rent due under this
Section 5(b), Subtenant shall pay any deficiency to Sublandlord within twenty
(20) days following receipt of the reconciliation documentation from
Sublandlord.

(c)Intentionally omitted.

 

 

3

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

(d)Additional Charges. Subtenant shall also be responsible for its own
utilities, including telephone, facsimile transmitter, internet access,
photocopier, and its other business expenses. In addition, if Subtenant shall
procure any additional services from Master Landlord, including without
limitation after-hours HVAC, or if additional rent or other sums are incurred
for Subtenant’s sole benefit, including, without limitation, extra janitorial
services, repairs and replacements to the Subleased Premises caused or permitted
by Subtenant, Subtenant shall make such payment to Sublandlord within twenty
(20) days after Subtenant’s receipt of an invoice. Any rent or other sums
payable by Subtenant to Sublandlord under this Section 5(d) shall constitute and
be due as “Rent.”

(e) Abatement of Rent Under the Master Lease. Notwithstanding anything in this
Sublease to the contrary, if the rent due under the Master Lease with respect to
the Subleased Premises is abated in whole or in part during the Term pursuant to
the terms of Sections 16.2 or 24.5 of the Master Lease, or any other applicable
provision of the Master Lease, then the Fixed Annual Rent and Additional Rent
due under this Sublease shall abate for the same period and to the same extent
as the rent for the Premises is abated pursuant to such section of the Master
Lease, or any other provision of the Master Lease, as applicable.

6.Insurance. Subtenant shall obtain and maintain all insurance types and
coverage as specified in the Master Lease to be obtained and maintained by
Sublandlord, as tenant, in amounts not less than those specified in the Master
Lease. All such policies of insurance shall name Master Landlord and Sublandlord
as additional insureds thereunder. Subtenant’s insurance shall be primary over
Master Landlord’s and Sublandlord’s insurance.

7.Indemnification. Notwithstanding any other provision of this Sublease or the
Master Lease to the contrary, but subject to the waiver of subrogation provided
in Section 23.6 of the Master Lease, Subtenant will save Master Landlord and
Sublandlord harmless, and will exonerate and indemnify Master Landlord and
Sublandlord, from and against any and all claims, liabilities or penalties
asserted by or on behalf of any person, firm, corporation or public authority:

(a)On account of or based upon any injury to person, or loss of or damage to
property sustained or occurring on the Subleased Premises on account of or based
upon the act, omission, fault, negligence or misconduct of any person whomsoever
(other than Master Landlord and Sublandlord or their respective agents,
contractors or employees);

(b)On account of or based upon any injury to person or loss of or damage to
property, sustained or occurring elsewhere (other than on the Subleased
Premises) in or about the Building (and, in particular, without limiting the
generality of the foregoing on or about the elevators, stairways, public
corridors, sidewalks, concourses, arcades, malls, galleries, vehicular tunnels,
approaches, areaways, roof, or other appurtenances and facilities used in
connection with the Building or the Subleased Premises) arising out of the
negligent act or omission or willful misconduct of Subtenant, its agents,
employees or invitees;

(c)On account of or based upon (including monies due on account of) any work or
thing whatsoever done (other than by Master Landlord or Sublandlord or their
respective contractors, agents or employees of either) on the Subleased Premises
during the term of this Sublease and during the period of time, if any, prior to
the Term Commencement Date that Subtenant may have been given access to the
Subleased Premises; and

(d)On account of or resulting from the failure of Subtenant to perform and
discharge any of its covenants and obligations under this Sublease.

 

 

4

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

If either of the Master Landlord or the Sublandlord shall, without fault on its
part, be made a party of any litigation commenced by or against the Subtenant,
then the Subtenant shall protect, indemnify and hold the Master Landlord or the
Sublandlord harmless and shall pay all costs, expenses and reasonable legal fees
incurred or paid by the Master Landlord or the Sublandlord in connection with
such litigation. The Subtenant shall also pay all costs, expenses and reasonable
legal fees (on a solicitor and his client basis) that may be incurred or paid by
the Master Landlord or the Sublandlord in enforcing the terms, covenants and
conditions in this Sublease unless a court shall decide otherwise.

Subtenant shall neither do nor permit anything to be done which would cause a
default under the Master Lease, or termination or forfeiture by reason of any
right of termination or forfeiture, reserved or vested in the Master Landlord
under the Master Lease, and Subtenant shall indemnify and hold Sublandlord
harmless from and against all claims of any kind whatsoever by reason of breach
or default on the part of Subtenant, or termination or forfeiture which is the
consequence of any such breach or default.

8.Sublandlord Covenants and Representations.

(a)Sublandlord covenants and agrees that Sublandlord: (i) shall cause all rent
to be paid under the Master Lease as and when due and payable under the Master
Lease; (ii) shall observe and perform the other terms, provisions, covenants and
conditions of the Master Lease to be observed and performed by Sublandlord,
except and to the extent that such terms, provisions, covenants and conditions
are assumed by Subtenant hereunder; (iii) shall not voluntarily terminate the
Master Lease except pursuant to a right of termination arising out of casualty
or condemnation expressly set forth in the Master Lease and shall not amend the
Master Lease in a manner adverse to Subtenant in any material respect; (iv)
shall not take any action or fail to perform any act that results in a breach or
default under the Master Lease to the extent any such failure to perform such
act adversely affects the rights of Subtenant under this Sublease, including,
without limitation, the right of Subtenant to receive all services, utilities,
repairs and restorations to be provided by Master Landlord to Sublandlord under
the Master Lease with respect to the Subleased Premises or the ability of
Subtenant to seek or obtain the approval or consent of Master Landlord or the
right of Subtenant to use and occupy the Subleased Premises for the purposes set
forth in this Sublease. Sublandlord shall not be deemed to have made any
representation made by Master Landlord in any of the incorporated provisions.
Should the Master Lease expire or terminate during the Term for any reason, this
Sublease shall terminate on the date of such expiration or termination of the
Master Lease, with the same force and effect as if such expiration or
termination date had been specified in this Sublease as the Termination Date and
Sublandlord shall have no liability to Subtenant in the event of any such
expiration or termination.

(b)Sublandlord represents and warrants to Subtenant that:

i.Sublandlord has not received any written notice of default under the Master
Lease, except for any defaults that Sublandlord has cured and Master Landlord is
no longer claiming to exist, and to the actual knowledge, without any
investigation, of Sublandlord, Sublandlord is not in default of any of
Sublandlord’s obligations under the Master Lease;

ii. Sublandlord has not sent to Master Landlord any written notice stating that
Master Landlord is in default of any of Master Landlord’s obligations under the
Master Lease, and to the actual knowledge, without any investigation, of
Sublandlord, Master Landlord is not in default of any of Master Landlord’s
obligations under the Master Lease;

iii.Sublandlord has not received any written notice that any work is required
under the Master Lease or by applicable law to be done in the Subleased
Premises; and

iv.Sublandlord has not received any written notice of violation of any laws,
ordinances, codes, rules, regulations or requirements affecting the Subleased
Premises.

 

 

5

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

9.Incorporation of the Master Lease by Reference.

(a)Except to the extent such terms and provisions are inconsistent with or are
specifically contrary to the express written provisions of this Sublease and
except as provided in this Section 9, all of the terms, covenants and conditions
of the Master Lease are by this reference incorporated herein and made a part of
this Sublease with the same force and effect as if fully set forth herein,
provided, however, that for purposes of such incorporation, (i) the term “Lease”
as used in the Master Lease shall refer to this Sublease; (ii) the term
“Landlord” (and other defined terms containing the term “Landlord” or any
derivative thereof) as used in the Master Lease, and subject to the limitations
of Sublandlord’s responsibilities to Subtenant under the Master Lease set forth
in Section 10 of this Sublease, shall refer to Sublandlord; (iii) the term
“Tenant” (and other defined terms containing the term “Tenant” or any derivative
thereof) as used in the Master Lease shall refer to Subtenant; (iv) the term
“Term” as used in the Master Lease shall refer to the Term defined herein; (v)
the term “Term Expiration Date” as used in the Master Lease shall mean the
Termination Date of this Sublease; (vi) the term “Premises,” as used in the
Master Lease shall refer to the Subleased Premises; and (vii) the term “Base
Rent” as used in the Master Lease shall refer to the Fixed Annual Rent due under
this Sublease. In the event of any inconsistency between the provisions set
forth in this Sublease and the provisions of the Master Lease, as incorporated
herein, the provisions of this Sublease shall control as between Sublandlord and
Subtenant. Notwithstanding the foregoing, the following provisions of the Master
Lease are expressly not incorporated into this Sublease: (1) the definitions of
Rent Commencement Date, Security Deposit, Landlord’s Work, Tenant Improvements,
Additional Amount, Base TI Allowance, TI Allowance, and any and all definitions
or terms which are defined in or included in any of the Excluded Master Lease
Provisions (as hereinafter defined) set forth in the Master Lease (except to the
extent used or referred to in this Sublease), (2) all within the Master Lease:
Articles 4, 11, 33, 41, 42 and 43; and (3) such other terms of the Master Lease
which are inapplicable, inconsistent with, or specifically modified by the terms
of this Sublease (collectively, the “Excluded Master Lease Provisions”). Any
reference to an allowance in the Master Lease is not incorporated herein.

(b)Sublandlord shall have all of the same rights and remedies with respect to
the Subleased Premises as Master Landlord has with respect thereto under the
Master Lease. This Sublease is expressly subject and subordinate to any
mortgages or deeds of trust and all matters of record, ground leases and
underlying leases to which the Master Lease is now or hereafter subject and
subordinate pursuant to the Master Lease without the requirement of delivering
any subordination, attornment and non-disturbance agreement or other agreements
to Subtenant.

(c)With respect to any of Subtenant’s obligations to be performed under this
Sublease, when the Master Lease grants Sublandlord a specific number of days to
perform its obligations thereunder, Subtenant shall perform such obligation not
later than the date that is three (3) business days prior to the date
Sublandlord is obligated under the Master Lease to perform such obligation;
provided, however, in no event shall Subtenant have less than five (5) days with
which to perform any monetary obligations prior to a default being claimed in
accordance with Section 15 hereof. Wherever in the Master Lease there is a
specific number of days for Master Landlord to respond to a request from Tenant
for consent or approval, Sublandlord shall have an additional five (5) business
days to respond to any such request (including a second notice) from Subtenant
under this Sublease. In the event of any conflict between the provisions of the
Master Lease and this Sublease, the Master Lease shall govern and control except
to the extent directly contradicted by the provisions of this Sublease.

 

 

6

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

10.Benefits of the Master Lease. Sublandlord agrees that Subtenant shall be
entitled to receive all services, utilities, repairs and restorations to be
provided by Master Landlord to Sublandlord under the Master Lease with respect
to the Subleased Premises. Subtenant shall look solely to Master Landlord for
all such services, utilities, repairs and restorations and shall not require
Sublandlord to perform any such services, utilities, repairs and restorations.
Sublandlord shall not be obligated (i) to provide any of the services or
utilities, including cleaning, that Master Landlord has agreed to provide in the
Master Lease, (ii) make any of the repairs or restorations that Master Landlord
has agreed in the Master Lease to make, (iii) take any action that Master
Landlord has agreed in the Master Lease to take and Sublandlord shall have no
liability to Subtenant on account of any failure of Master Landlord to do so.
Sublandlord agrees, upon Subtenant’s request, to use reasonable efforts at
Subtenant’s expense to (a) cause Master Landlord to provide the services or
utilities or make the repairs or restorations described in the Master Lease, or
(b) to obtain Master Landlord’s consent or approval wherever required by the
Master Lease. Sublandlord agrees that if under the Master Lease any right or
remedy of Sublandlord or any duty or obligation of Master Landlord is subject to
or conditioned upon Sublandlord making any demand upon Master Landlord or giving
any notice or request to Master Landlord then, if Subtenant shall so request,
Sublandlord, at Subtenant’s expense, shall make such demand or give such notice
or request on Sublandlord’s behalf, except that Sublandlord shall not be
required to do so with respect to any act or thing as to which Sublandlord shall
have determined in accordance with this Sublease to withhold its consent or
approval.

11.Direct Performance. At any time by written notice to Subtenant, Sublandlord
may elect to require Subtenant to perform its obligations under this Sublease
directly to Master Landlord, and Subtenant shall do so on Sublandlord’s
election, in which event Subtenant shall send to Sublandlord from time to time
copies of all notices and other communications that it shall send to and receive
from Master Landlord. Subtenant may also perform Sublandlord’s obligations if
directed in writing by Master Landlord and thereafter shall be released of the
obligation to perform such obligations to Sublandlord until directed in writing
by Master Landlord.

12.Repairs; Alterations.

(a)Approval Required. Subtenant at its own cost shall keep the Subleased
Premises in good condition and repair and in accordance with the applicable
terms of the Master Lease. Subtenant shall not perform or cause to be performed
any interior or exterior improvements to the Subleased Premises (“Subtenant
Alterations”) without the prior written consent of Master Landlord (in
accordance with the terms of the Master Lease) and Sub landlord, to be granted
or withheld in Sublandlord’s reasonable discretion. Subtenant shall reimburse
Master Landlord, if applicable, in accordance with the terms and conditions of
the Master Lease, and Sublandlord for all reasonable third party out of pocket
costs Sublandlord may incur in connection with reviewing Subtenant’s proposed
Subtenant Alterations.

(b)Removal. Prior to expiration of the Term or earlier termination of this
Sublease, if Sublandlord so directs, Subtenant shall remove all of the Subtenant
Alterations and restore the Subleased Premises to the same condition as of the
Term Commencement Date, ordinary wear and tear excepted (this exception will not
apply to any condition resulting from misuse or improper care or maintenance of
the Subleased Premises by Subtenant or its agents, employees, contractors or
invitees). Subtenant may request in writing to Sublandlord at the time Subtenant
presents any plans to Sublandlord for review that Sublandlord designate whether
Sublandlord will require that the proposed alterations shown on the plans be
removed at the expiration or earlier termination of the Term of this Sublease
and, if such so requested in writing, Sublandlord agrees, if expressly requested
by Subtenant in writing, to make such designation at the time Sublandlord
reviews and responds to Subtenant’s plans, provided, however, Sublandlord may
defer notification until Master Landlord responds to such request in accordance
with the terms of the Master Lease.

 

 

7

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

13.Assigning and Subletting.

(a)Consent May Be Required. Subject to the terms and conditions of the Master
Lease, during the first twelve (12) month period of the Term, Subtenant shall be
entitled to sub-sublease or sub-license all or a portion of the Subleased
Premises to a portfolio company of Flagship Pioneering, Inc. During such period,
the total number of sub-subleases or sub-licenses (not including the Sublease)
shall not exceed two (2). For the avoidance of doubt, each of VL56 and VL58
would be entitled to sub-sublease or sub-license to an additional Flagship
Pioneering, Inc. company or both could sub-sublease or sub-license to one
Flagship Pioneering, Inc. company. Sublandlord’s consent shall not be
unreasonably withheld, conditioned or delayed to such further sub-subleasing or
sub-licensing during the first twelve (12) month period of the Term, and may be
withheld in Sublandlord’s sole discretion for the remaining twelve (12) month
period thereafter.

(b)No Release of Subtenant. Regardless of Sublandlord’s and Master Landlord’s
consent, no subletting or assignment shall release Subtenant of Subtenant’s
obligation or alter the primary liability of Subtenant to pay the Rent and to
perform all other obligations to be performed by Subtenant under this Sublease.
The acceptance of Rent by Sublandlord from any other person shall not be deemed
to be a waiver by Sublandlord of any provision of this Sublease. In the event of
Default by Subtenant or any successor or assignee which remains uncured after
any applicable notice and cure periods, if any, Sublandlord may proceed directly
against Subtenant without the necessity of exhausting remedies against such
assignee, subtenant or successor.

14.Use. Notwithstanding anything to the contrary contained in this Sublease or
the Master Lease, Subtenant shall use and occupy the Subleased Premises solely
for those uses permitted by the Master Lease and Master Landlord’s consent.

15.Default. The occurrence of any of the following shall constitute a material
breach of this Sublease and a “Default” by Subtenant: (a) failure to pay Rent or
any other amount within five (5) days after written notice from Sublandlord to
Subtenant of such late payment (a “monetary default”); (b) all those items of
default set forth in the Master Lease which remain uncured after the cure period
provided in the Master Lease, less three (3) business days; and/or (c)
Subtenant’s failure to perform timely and subject to any cure periods any other
material provision of this Sublease or the Master Lease as incorporated herein.

16.Sublandlord Default. For purposes of this Sublease, Sublandlord shall not be
deemed in default hereunder unless and until Subtenant shall first deliver to
Sublandlord thirty (30) days’ prior written notice, and Sublandlord shall fail
to cure said default within such thirty (30) day period, or in the event
Sublandlord shall reasonably require in excess of thirty (30) days to cure such
default, shall fail to commence said cure with such thirty (30) day period, and
thereafter diligently to prosecute the same to completion.

17.Security Deposit. Simultaneously with the execution of this Sublease by
Subtenant, Subtenant shall deliver to Sublandlord, and that Sublandlord shall
hold the same throughout the Term of this Sublease as security for the
performance by Subtenant of all obligations on the part of Subtenant hereunder a
security deposit in the amount of $204,984.00 (the “Security Deposit”).
Sublandlord shall have the right from time to time, without prejudice to any
other remedy Sublandlord may have on account thereof, to apply such Security
Deposit, or any part thereof, to Sublandlord damages arising from, or to cure,
any Default by Subtenant. If Sublandlord shall so apply any or all of such
Security Deposit, Subtenant shall immediately upon demand deposit with
Sublandlord the amount so applied to be held as security hereunder. Sublandlord
shall return the Security Deposit, or so much thereof as shall not have
theretofore been applied in accordance with the terms of this Section, to
Subtenant on the expiration or earlier termination of the Term of this Sublease
and surrender of possession of the Subleased Premises by Tenant to Landlord at
such time, provided that there is then existing no Default of Subtenant (nor any
circumstance which, with the passage of time or the giving of notice, or both,
would constitute a Default of Subtenant). While Sublandlord holds such Security
Deposit, Sublandlord shall have no obligation to pay interest on the same and
shall have the right to commingle the same with Sublandlord’s other funds.

 

 

8

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the parties agree that in lieu of delivering the
Security Deposit in the form of cash as set forth above, on or before the date
that is thirty (30) days following the Effective Date, Subtenant may deliver to
Sublandlord a letter of credit from a United States based bank, reasonably
acceptable to Sublandlord (it being agreed that Silicon Valley Bank would be
acceptable to Sublandlord), in the amount of the Security Deposit (the “Letter
of Credit”), provided that the Letter of Credit is in a form reasonably
satisfactory to Sublandlord. At a minimum such Letter of Credit shall provide
for the following: (a) it shall terminate no sooner than the Termination Date,
or, if it shall terminate earlier, the Letter of Credit shall provide that it
will automatically renew during each year of the Term until the Termination
Date, unless Sublandlord (the beneficiary thereof) is notified in writing by the
issuer prior to the then expiration date that the Letter of Credit will not be
renewed; and if Sublandlord is so notified of such non-renewal, Sublandlord (the
beneficiary thereof) shall have the right to draw the full amount of such Letter
of Credit prior to such earlier expiration date, and the amounts so drawn shall
be held, applied and disbursed in accordance with the terms of this Section 17,
(b) it shall be irrevocable, and (c) it shall be transferable to any successor
to Sublandlord’s interest under the Sublease.

18.Quiet Enjoyment. So long as Subtenant is not in Default (beyond any
applicable notice and cure period) under this Sublease, its quiet enjoyment of
the Subleased Premises shall not be disturbed or interfered with by Sublandlord
or anyone claiming by, through or under Sublandlord.

19.Notice. Any and all communications delivered hereunder shall be in writing
and delivered or served in accordance with Section 39 of the Master Lease
addressed as follows: if to Master Landlord: as provided in the Master Lease; if
to Sublandlord: Seres Therapeutics, Inc., 200 Sidney Street, Cambridge,
Massachusetts 02139, ATTN: Chief Financial Officer; and if to Subtenant: VL56,
55 Cambridge Parkway, Suite 800E, Cambridge, Massachusetts 02142, with a copy to
Flagship Pioneering, Inc., 55 Cambridge Parkway, Suite 800E, Cambridge,
Massachusetts 02142, ATTN: Ken Mace, or to such other address and attention as
any of the above shall notify the others in writing.

20.Signage. Subtenant, at Subtenant’s sole cost and expense, shall be entitled
to building standard signage, provided the same is in accordance with Master
Landlord’s signage program and subject to Sublandlord’s and Master Landlord’s
prior written consent, which consent of Sublandlord will not be unreasonably
withheld. All signage shall comply with the terms of the Master Lease and with
all federal, state and local rules, regulations, statutes, and ordinances at all
times during the Term.

21.Parking. Pursuant to the terms and conditions of Section 13.4 of the Master
Lease, Subtenant shall have the right to use up to sixteen (16) parking spaces
on an unreserved basis, in common with Sublandlord, subject to the following
terms and conditions:

(a)As of the date of this Sublease, the cost of the parking spaces shall be
$290.00 per parking space per month (subject to market rate adjustments by
Master Landlord from time to time throughout the Term), which Subtenant shall
pay simultaneously with payments of Base Rent.

(b)Subtenant shall at all times abide by and shall cause each of Subtenant’s
employees, agents, customers, visitors, invitees, licensees, contractors,
assignees and subtenants (collectively, “Subtenant’s Parties”) to abide by any
rules and regulations (“Rules”) for use of the parking areas to which
Sublandlord is subject pursuant to the Master Lease. The parking spaces to which
Subtenant has rights hereunder shall be provided on a non-designated
“first-come, first-served” basis, subject to the terms of the Master Lease.

 

 

9

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

(c)Sublessee acknowledges that to the fullest extent permitted by law,
Sublandlord shall have no liability for any damage to property or other items
located in the parking areas (including without limitation, any loss or damage
to Subtenant’s automobile or the contents thereof due to theft, vandalism or
accident), nor for any personal injuries or death arising out of the use of the
parking areas by Subtenant or any Subtenant’s Parties. Subtenant agrees to look
first to its insurance carrier and to require that Subtenant’s Parties look
first to their respective property insurance carriers for payment of any
property losses sustained in connection with any use of the parking areas.
Subtenant hereby waives on behalf of its property insurance carriers all rights
of subrogation against Sublandlord or Sublandlord’s agents with respect to
Subtenant-owned vehicles.

(d)Sublessee’s non-exclusive right to park as described in this Section is
exclusive to Subtenant and Subtenant’s permitted assignees and subtenants and
shall not pass to any other assignee or subtenant without the express written
consent of Sublandlord. Such consent is at the reasonable discretion of the
Sublandlord.

(e)If Subtenant violates any of the terms and conditions of this Section,
Sublandlord shall have the right to cancel Subtenant’s right to use the parking
areas pursuant to this Section upon ten (10) days’ written notice specifying in
reasonable detail the reasons therefor, unless within such ten (10) day period,
Subtenant cures such default. Such cancellation right shall be cumulative and in
addition to any other rights or remedies available to Sublandlord at law or
equity, or provided under this Sublease.

22.Furniture. Subtenant shall have, as appurtenant to the Subleased Premises,
the use of the furniture and art (which rotates from time to time) located in
the Subleased Premises as of the Term Commencement Date and more fully shown on
the inventory attached hereto as Exhibit C (labeled “Furniture and Art”) during
the Term. Subtenant agrees to take all actions necessary or appropriate to
ensure that the Furniture shall be and remain personal property, and nothing in
this Sublease shall be constituted as conveying to Subtenant any interest in the
Furniture other than its interest as a Subtenant. The Furniture shall be used by
Subtenant only at the Subleased Premises and in the ordinary conduct of its
business. Subtenant shall, at its expense, repair, maintain and replace the
Furniture so that it will remain in the same condition as when delivered to
Subtenant, ordinary wear and tear from proper use excepted. In addition,
Subtenant hereby assumes all other risks and liabilities, including without
limitation personal injury or death and property damage, arising with respect to
the Furniture (unless through Sublandlord’s negligence or willful misconduct),
howsoever arising, in connection with any event occurring prior to such
Furniture’s return in accordance herewith. In addition, as Sublandlord is not
the manufacturer or vendor of the Furniture, it makes no other representation or
warranty, express or implied, as to any matter whatsoever, including without
limitation the design or condition of the Furniture, its merchantability,
durability, suitability or fitness for any particular purpose, the quality of
the material or workmanship of the Furniture, or the conformity of the Furniture
to the provisions or specifications of any purchase order relating thereto, and
Sublandlord hereby disclaims any and all such representations and warranties. At
the expiration or earlier termination of the Term, Subtenant shall return the
Furniture to Sublandlord in the condition required hereunder.

23.Successors and Assigns. This Sublease and everything herein contained shall
extend to and bind and inure to the benefit of Sublandlord and its successors
and assigns and Subtenant and its heirs, executors, administrators and permitted
successors and assigns. No rights shall inure to the benefit of any assignee,
subtenant or occupant unless the provisions of Section 29 of the Master Lease
and Section 13 of this Sublease are complied with.

 

 

10

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

24.Miscellaneous.

(a)Time of Essence. Time is of the essence with respect to the performance of
every provision of this Sublease in which time of performance is a factor,
including, without limitation, the giving of any notice required to be given
under this Sublease or by law, the time periods for giving any such notice and
for taking of any action with respect to any such notice.

(b)Partial Invalidity. If any term, provision or condition contained in this
Sublease shall, to any extent, be invalid or unenforceable, the remainder of
this Sublease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Sublease shall be valid and enforceable to the
fullest extent possible permitted by law; provided that, if a material provision
is adjudged void or unenforceable, the parties shall negotiate, in good faith,
an equitable adjustment to such other provisions of this Sublease as may be
necessary or appropriate to effectuate as closely as possible the parties’
intent as evidenced by this Sublease.

(c)Entire Agreement. There are no oral agreements between the parties hereto
affecting this Sublease and this Sublease constitutes the parties’ entire
agreement with respect to the leasing of the Subleased Premises and supersedes
and cancels any and all previous negotiations, arrangements, letters of intent,
agreements and understandings, if any, between the parties, and none thereof
shall be used to interpret or construe this Sublease. None of the terms,
covenants, conditions or provisions of this Sublease can be modified, deleted or
added to except in writing signed by the parties.

(d)Execution. Each individual executing this Sublease on behalf of Sublandlord
or Subtenant represents and warrants that he or she has been duly authorized to
do so.

(e)Interpretation. Preparation of this Sublease has been a joint effort of the
parties and the resulting document shall not be construed more severely against
one of the parties than against the other.

(f)Exhibits and Attachments. All Exhibits and attachments to this Sublease are a
part hereof.

(g)Counterparts. This Sublease may be executed in counterparts with the same
effect as if both parties had executed the same document. Both counterparts
shall be construed together and shall constitute a single lease. Pages may be
transmitted by facsimile or electronically and each of will be deemed an
original. The signature pages of counterpart copies may be assembled to form one
instrument.

(h)Limited Liability. In no event shall the partners, principals, members,
officers, stockholders, directors, employees or agents of either Sublandlord or
Subtenant be personally liable for the performance of that party’s obligations
under this Sublease. Notwithstanding any indemnities or other provisions hereof
to the contrary, in no event shall Sublandlord or Subtenant be responsible for
any consequential, incidental, special or punitive damages, except as
specifically set forth herein or in the Master Lease.

 

 

11

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

25.Confidentiality. Each party shall hold the Confidential Information (as
hereinafter defined) of the other party in strict confidence and shall not use,
or disclose such information to any person, except as explicitly permitted by
this Sublease. In protecting the Confidential Information, each party shall use
the same degree of care as each party uses to protect its own confidential
information of a similar nature (but in no event less than a reasonable degree
of care) and shall notify the other party of any potential or actual
unauthorized disclosure or use of its Confidential Information.

(a)Each party may disclose the other party’s Confidential Information to:

 

(1)

its agents and employees only to the extent reasonably necessary to accomplish
the purposes of this Sublease and only with the express agreement by such
employees and agents that the Confidential Information is to be maintained under
confidentiality and nonuse obligations that are no less protective than those in
this Sublease; and

 

(2)

to the extent required by applicable law, court order, or in any litigation in
connection with this Sublease.

(b)If either party is required by to disclose any of the other party’s
Confidential Information pursuant to Section 25(a)(2) above, such party will, if
permitted, provide the party whose Confidential Information is being disclosed
with reasonable, prior notice of the requirement and assistance (at such party’s
expense) so that the party that is the owner of the Confidential Information may
seek to oppose the requirement to disclose or obtain a protective order
preserving the confidentiality of any of its Confidential Information so
disclosed.

(c)“Confidential Information” shall mean: (a) all business information heard,
seen or in any manner learned by either party or its respective agents,
employees or Visitors due to the parties’ shared use of the Premises; (b) all
information that has been or may be disclosed to either party, its employees, or
agents orally or in writing, by the other party, its respective employees or
agents in connection with, or incidental to, this Sublease or any other business
dealing between Sublandlord and Subtenant; and (c) the terms of this Sublease.

The Confidential Information shall not include information that (i) is or
becomes available to the public through no fault of a party or its respective
agents, employees or Visitors, or (ii) the receiving party can show by written
records was acquired in good faith on a non-confidential basis from a third
party. “Visitors” shall mean: all persons permitted to access the Premises by or
because of either party.

(d)Each party shall be directly liable to the other party for breaches of the
confidentiality obligations set forth herein by the receiving party and its
respective employees, agents and Visitors. Upon a disclosing party’s request,
the receiving party shall destroy, erase, or return to the disclosing party, in
a manner reasonably acceptable to the disclosing party, all Confidential
Information in its possession or control.

(e)Each party hereby acknowledges and agrees that money damages alone would be
an inadequate remedy for the injuries and damage that would be suffered and
incurred by either disclosing party as a result of a breach of any of the
confidentiality provisions of this Sublease. Accordingly, a disclosing party
shall be entitled to equitable relief, including injunctive relief and specific
performance, to prevent or end a breach of the confidentiality provisions of
this Sublease without the need to show irreparable harm or to submit proof of
the economic value of any Confidential Information. Such equitable relief shall
not be deemed to be the exclusive remedy for any breach of this Sublease, but
shall be in addition to all other remedies at law or in equity.

(f)Each party’s obligations of confidentiality and nonuse of the Confidential
Information under this Sublease shall survive the termination of this Sublease.

 

 

12

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

26.Sublandlord’s Consent. Whenever Sublandlord’s consent is required under this
Sublease, Sublandlord’s rejection of a request made by Subtenant shall not
deemed unreasonable, in any case, if such rejection is based on Master
Landlord’s rejection of such request.

27.Brokers. Sublandlord and Subtenant each hereby represent and warrant that it
has not dealt with any broker in connection with this Sublease for the Subleased
Premises. Each party shall indemnify the other against any cost or liability
resulting from the indemnifying party’s breach of the foregoing representation
and warranty. Sublandlord shall be responsible for any commissions owed to the
foregoing named brokers, subject to and in accordance with the provisions of
separate agreements. This provision shall survive the expiration or sooner
termination of this Sublease.

28.Master Landlord’s Consent. This Sublease is expressly conditioned upon Master
Landlord’s written consent to this Sublease (the “Consent to Sublease”), which
Sublandlord shall use commercially reasonable efforts to obtain.

29.Identification of Subtenant. So long as Subtenant constitutes more than one
person or entity, (A) each of them shall be jointly and severally liable for the
keeping, observing and performing of all of the terms, covenants, conditions and
provisions of this Sublease to be kept, observed and performed by Subtenant, (B)
the term “Subtenant” as used in this Sublease shall mean and include each of
them jointly and severally, and (C) the act of or notice from, or notice or
refund to, or the signature of, any one or more of them, with respect to the
tenancy of this Sublease, including, but not limited to, any renewal, extension,
expiration, termination or modification, of this Sublease, shall be binding upon
each and all of the persons or entities executing this Sublease as Subtenant
with the same force and effect as if each and all of them had so acted or so
given or received such notice or refund or so signed. The initial point of
contact that Sublandlord may interact with on behalf of Subtenant shall be VL56,
or such other person as designated by Subtenant from time to time.

[Remainder of Page Intentionally Left Blank]

 

 

13

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Sublease,
as an instrument under seal, as of the Effective Date.

 

SUBLANDLORD:

SERES THERAPEUTICS, INC., a

Delaware corporation

 

By:

 

/s/ Eric Shaff

 

 

Name:

 

Eric Shaff

 

 

Title:

 

President, CEO

 

 

SUBTENANT:

FLAGSHIP VL56, INC. a Delaware

corporation

 

By:

 

/s/ Avak Kahvejian

 

 

Name:

 

Avak Kahvejivan

 

 

Title:

 

President

 

 

FLAGSHIP VL58, INC. a Delaware

corporation

 

By:

 

/s/ Geoffrey von Maltzahn

 

 

Name:

 

Geoffrey von Maltzahn

 

 

Title:

 

President

 

 

 

 

 

14

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PLAN OF SUBLEASED PREMISES

 

 

 

 

 

A-1

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

MASTER LEASE

 

 

 

 

 

B-1

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FURNITURE & ART

 

 

Area

Amount:

Item:

Reception

1

desk

 

1

Under file cab

 

1

double file cab

 

1

task chair

 

 

 

22-03 (Chuck Yeager)

1

Conf Table

 

7

chairs

 

1

TV

 

 

 

22-04

1

Desk setup (2 piece)

 

1

Round meet table

 

2

meet chairs

 

1

under file cab

 

 

 

22-05

1

Desk setup (2 piece)

 

1

Round meet table

 

2

meet chairs

 

1

under file cab

 

 

 

22-06

1

Desk setup (2 piece)

 

1

Round meet table

 

2

meet chairs

 

1

under file cab

 

 

 

22-07

1

Desk setup (2 piece)

 

1

Round meet table

 

2

meet chairs

 

2

under file cab

 

 

 

22-08

1

Desk setup (2 piece)

 

1

Round meet table

 

2

meet chairs

 

2

under file cab

 

 

2

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

22-09

1

Desk setup (2 piece)

 

1

Round meet table

 

2

meet chairs

 

2

under file cab

 

 

 

22-10

2

Desk Setups (1-1 piece and 1-2 piece)

 

2

Task chairs

 

2

under file cab

 

 

 

22-11 (Neil Armstrong)

2

Meeting Chairs

 

1

Meet Table

 

 

 

Main Office Area

46

Cubicles

 

46

Comp Arms

 

46

Task Chairs

 

46

under file cab

 

 

 

22-14 (Jaques Costeau)

1

Conf Table

 

6

meeting chair

 

1

TV

 

 

 

22-15

2

Desk Setups (2 piece)

 

2

task chairs

 

2

under file cab

 

 

 

22-16

2

Desk Setups (2 piece)

 

2

task chairs

 

2

under file cab

 

 

 

22-17

2

desk set up (2 piece)

 

2

task chairs

 

2

under file cab

 

 

 

22-18

2

desk set up (2 piece)

 

2

task chair

 

2

under file cab

 

 

 

22-19

1

Desk setp (Ig)

 

1

task chair

 

1

under file cab

 

 

3

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

 

1

Round meeting table

 

2

meet chairs

 

1

extra file cab

 

 

 

22-21

2

desk set up (2 piece)

 

2

task chair

 

2

under file cab

 

 

 

22-22

2

desk set up (2 piece)

 

2

task chair

 

2

under file cab

 

 

 

22-23 mothers room

 

empty

 

 

 

22-26 Thurgood Marshall

1

Conference

Table

 

1

TV

 

10

Conf Chairs

 

 

 

22-27

2

desk set up (1 piece)

 

2

task chair

 

2

under file cab

 

1

Ig bookshelf

 

 

 

22-28

2

desk set up (1 piece)

 

2

task chair

 

2

under file cab

 

1

Ig bookshelf

LAB AREA

 

 

22-31

 

empty

22-32

 

empty

22-33

 

empty

22-34

 

empty

22-35

1

6ft table

 

2

6ft table/w shelf

 

 

 

22-37

 

empty

22-38

1

6ft table/w shelf

 

 

 

22-39

1

6ft table/w shelf

 

 

 

22-40

1

6ft table

 

3

6ft table/w shelf

 

 

 

 

 

4

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

22-41 Formulations

9

6ft table

 

9

6ft table/w shelf

 

1

8ft table

 

1

4ft table

 

8

Lab Chair

 

9

Lab Stool

 

 

 

 

 

 

Current

Location

(Room)

Final

Location

(Room)

Department

Equip. Type

Vendor/Model

Equip. ID

 

 

 

 

 

Chamber 19 to

22-41

Storage

Formulations

Anaerobic Chamber

Coy Instruments

move to GMP Suite

22-41

Storage

Formulations

BSC Cabinet

ThermoFisher

10500

22-41

Storage

Formulations

BSC Cabinet

ThermoFisher

10501

22-41

Storage

Formulations

BSC Cabinet

ThermoFisher

10502

22-41

Storage

Formulations

BSC Cabinet

ThermoFisher

10503

22-41

Storage

Formulations

Microscope

Microscope

 

22-41

Storage

Formulations

bilister pack TC benchtop

Sepha

 

22-41

Storage

Formulations

centrifuge

Eppendorf

 

22-41

Storage

Formulations

Iyotherm CFS1200

 

 

22-41

Storage

Formulations

Encapsulator

Siemens

 

22-41

Storage

Formulations

Anerobic Chamber

Coy Labs

Move to GMP Suite

22-41

Storage

Formulations

-20c Freezer

 

 

22-35

TBD

I.O

BSC Cabinet

ThermoFisher

10424

22-32

TBD

I.O

BSC Cabinet

ThermoFisher

10450

22-32

TBD

I.O

BSC Cabinet

ThermoFisher

10449

22-32

TBD

I.O

BSC Cabinet

ThermoFisher

10442

22-35

Storage

I.O

Cell Sorter

BioRad

S3e

22-32

Storage

Mol. Tech

-20oC Freezer

-20oC EPPENDORF

 

22-35

Storage

Mol. Tech

Centrifuge

MINISPIN OHAUS FRONTIER

5452EO686559

22-34

Storage

Mol. Tech

Minifuge

5306

 

22-34

Storage

Mol. Tech

PCR Hood

My-PCR workstation

MY-PCR32

22-32

Storage

Mol. Tech

Digital Heat Block

VWR

150108016

22-32

Storage

Mol. Tech

Microscope

 

 

22-32

Storage

Mol. Tech

Heat Lamp

Fisher

 

22-34

Storage

Mol. Tech

Tall Fridge

4oC

 

22-39

TBD

Mol. Tech

BSC Cabinet

ThermoFisher

10102

22-39

TBD

Mol. Tech

BSC Cabinet

ThermoFisher

10473

22-36

TBD

Mol. Tech

BSC Cabinet

ThermoFisher

10498

22-37

TBD

Mol. Tech

BSC Cabinet

ThermoFisher

10446

22-40

TBD

Mol. Tech

BSC Cabinet

ThermoFisher

10484

 

 

 

 

 

5

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

ARTWORK AS OF THE DATE OF THE SUBLEASE

2nd Floor Artwork

“Boston Rooftops” by Jodie Baehre (1 of 2)

“Boston Rooftops” by Jodie Baehre (1 of 2)

“Feeling Yellow” by Ricardo Maldonado

“Aerial” by Adam O’day

“Cape Cod” by Fletcher Boland

“The Landscape of Mt Auburn Cemetery” by Matthew Brown

“Maui Rainbow” by Danny Anderson

“Bass Harbor Light” by Matthew Brown

“Ocean of the Universe” by Aeropagita V

“Wisdom Talk” by Kevin Lange”

“Back Bay” by Judy Baehre

“South Station T” by Judy Baehre

“Piccasso Morning” by Emily Stauring

“Cape Cod” by Jennifer Carland

“Tango in the Piazza” by Christopher Clark

“Rite of Spring VI” by Sean Wright

“Marine Flecks” by Mary Sullivan

“Life Unfinished” by Kelly Lynn Kimball

“Intoxication” by Ben Kelley

“Floral Fireworks” by Regina Valluzzi

“Steak Burger” by Joe Carlton

? “March Spring” by Tamara Gonda”

“Oaxacan Bug Experiment” by Adam Rose

“Wanabi” by Jane Sullivan Fowler

“Shackleford Wild Horses” by Brad Styron

 

 

6

 

ACTIVE/99293656.4

 

 

 

--------------------------------------------------------------------------------

 

“They Break and they Bend” by Tamara Gonda

“Breezy Island Life” by Adam Romanowicz

“Red Balloons at Trocadero” by Julia Willard

“Ghosts in the Bean” by Adam Romanowicz

“Henry Wadsworth” by Matt Hodgson

“Portland Shine” by Emily Stauring

 

 

7

 

ACTIVE/99293656.4

 

 

 